DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the communications, the application filed on 06/03/2021 and the preliminary amendments filed on 07/08/2021. This application is a continuation (CON) of the patent US 11,032,322.
Claims 21-40 are currently pending in this application. Claims 1-20 were cancelled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/03/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 21-40 are allowed.

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 21, 31 and 40,

Kim et al. (US 2014/0325206 A1) teaches a method and system for performing secure communication using a digital device. The method includes outputting a light pattern using a radiator of a proximity sensor unit; and detecting the proximity of an object using the proximity sensor unit. Further, the method includes, when the object is in proximity within a predetermined distance range, extracting key generation information for the Secure communication using the light pattern outputted from the radiator; generating a security key using the key generation information; and performing the secure communication with an external device using the generated security key - see abstract; figs. 1-3; paras. [0010] - [0014] of Kim.

Modzelewski et al. (US 2014/0281547 A1) teaches a method and system for the wireless pairing of a personal health device (PHD) (e.g., blood glucose monitor) with a computing device (e.g., Smartphone). The PHD communicates a private key to the computing device via a first communication medium (e.g., light signal, audio signal, pattern) and receives pairing information including the private key from the computing device via a second wireless communication medium (e.g., Bluetooth or Wi-Fi). The computing device can capture the pattern or a barcode (e.g., via its camera or a laser scanner) and decode the pattern to obtain the private key. The PHD can then establish a secure communication channel with the computing device by pairing the PHD to the computing device - see abstract; figs. 1, 7; paras. [0005] - [0010] of Modzelewski.

Hardy et al. (US 2015/0256391 A1) teaches a method and apparatus for authentication and providing provisioning of wireless network devices. Networks or devices including sensors and home monitoring, security and entertainment devices, may be provisioned with network settings that enable the devices to connect and communicate with other wireless sensors and with tech other. With the Bluetooth protocol, some aspects of provisioning may be performed automatically using a wireless messaging dialog known as pairing. A user or system administrator can obtain unique identifier from the network device. The unique identifier may be a code physically on the device itself, such as bar code, QR code, a numeric code, written letters or an alphanumeric code. Upon receiving the unique identifier from the user, the cloud-based management system can send the network device an authentication key that can be presented to the user - see abstract; figs. 7A-7I; paras. [0004], [0076], [0078] of Hardy.

Palin et al. (US 2015/0373760 A1) teaches a technique for facilitating connection establishment between wireless devices by storing at an apparatus default authentication keys for authenticating a wireless device that is not paired with the apparatus. The apparatus is selectively operating one of predefined states including a first state where the apparatus is connectable but not discoverable by other wireless device. The connection requests are received from other wireless device and verifies default authentication keys for valid authentication key. In response to a failure to find any pre-stored link keys being available in the second device the second device proceed to carrying out a standard paring procedure in order to create/obtain a dedicated link key for the pair of the second device and the third device as indicated – see abstract; figs. 3-5; paras. [0008], [0077] and [0078] of Palin.

However, the prior art of record does not teach or render obvious the limitations, specific and combination with other limitations:
in the claims 21, 31 and 40 of a device, method and system for, 
detecting a proximity of a transmitting device using a proximity sensor; and determining whether the transmitting device is within a range for secure communication by attempting communication through a first communication method;
in response to determining the transmitting device is within the range, transmitting a key request and receiving a security key via a second communication method, the second communication method being different from the first communication method;
determining a decryption key based on the security key using one or more decoding schemes; and receiving encrypted messages via the first communication method to decrypt the encrypted messages using the decryption key.

Dependent claims 22-30 and 32-39 are allowed as they depend from allowable independent claim 21 or 31.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUNG T LWIN whose telephone number is (571)270-7845.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAUNG T LWIN/Primary Examiner, Art Unit 2495